SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH December, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Publicly-held Company with Authorized Capital – CVM nº016390 CNPJ nº01.832.635/0001-18 – NIRE nº35.300.150.007 Av. Jurandir, 856, Lote 4, 1 o andar CEP 04072-000, São Paulo/SP MATERIAL FACT TAM S.A. (herein referred to as “ Company ”), in compliance with the Corporate Laws provisions and the Instructions by ‘Comissão de Valores Mobiliários’ [Securities Exchange Comission] (“ CVM ”) no. 358/02, as amended, informs the stockholders, the general market and debenture holders that the Debenture Holders General Meeting held on December 22, 2011 approved the payment of “waiver premium” to the outstanding debenture holders as issued by the Company in the 1st Public Issuance of 50,000 Non-convertible Debentures into Stocks, Sole Series, and Unsecured issued in 2006. Therefore, The Company shall pay the amount of 0.9% (zero point nine percent) on Unit Par Value adjusted up to the payment date to outstanding debenture holders upon the decision by the attending majority representing 90.21% the outstanding debentures and the approval of the Issuer proposal to authorize the Trustee to state no anticipated maturity, if Issuer fails to comply with the provisions under 5th Clause, line 5.1.1, item (xiii), of the Deed after the conclusion of 2011 corporate year, in respect to the obligation so as the debt coverage is not lower than 130% (one hundred thirty percent) from the beginning of the amortization period up to the conclusion of the settlement of all obligations arising from the Deed to be paid on December 28, 2011. São Paulo, December 22, 2011. TAM S.A. Libano Miranda Barroso Investors Relation Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 23,2011 TAM S.A. By: /
